Appeal by the defendant from a judgment of the Supreme Court, Kings County (Grajales, J.), rendered December 22, 1983, convicting him of attempted robbery in the first degree and burglary in the first degree (two counts), upon a jury verdict, and imposing sentence.
Judgment affirmed.
Viewing the evidence in the light most favorable to the prosecution, as we are required to do (see, e.g., People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932), the defendant’s guilt of the crimes of attempted robbery in the first degree and burglary in the first degree (two counts) (Penal Law § 140.30 [2], [3]) was proven beyond a reasonable doubt. Thompson, J. P., Bracken, Rubin and Eiber, JJ., concur.